Citation Nr: 9914319	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-01 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left foot pain 
claimed secondary to the service-connected residuals of a 
fractured left femur.

2.  Entitlement to service connection for left knee 
arthralgia claimed secondary to the service-connected 
residuals of a fractured left femur.

3.  Entitlement to service connection for low back pain with 
hypertrophic spurring of L5 claimed secondary to the service-
connected residuals of a fractured left femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.

During the October 1998 personal hearing, the veteran 
withdrew his request for a hearing before a member of the 
Board.  

The Board notes that in the February 1997 statement, the 
veteran claimed to have symptoms related to the scar from the 
surgery for the service-connected fractured left femur.  
Although the April 1997 VA examination included an evaluation 
of the scar, the July 1997 rating decision fails to include 
an adjudication of the claim for the scar.  This matter is 
referred to the RO for the proper action.  


REMAND

The veteran seeks service connection for disorders of the low 
back, left knee, and left foot, each claimed as secondary to 
the service-connected residuals of a fractured left femur.  

Secondary service connection is in order if a disorder is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  In 
addition, secondary service connection may also be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. 
App. 34, 39 (1991).    

In this case, the VAMROC did include in its adjudication 
consideration of aggravation of a disorder by the service-
connected disability, as well as standard causation for 
secondary service connection.  However, a review of the April 
1997 VA examination report and the July 1997 addendum by a VA 
medical advisor reveals that neither the examiner nor the 
medical adviser addressed whether the service-connected 
residuals of a fractured left femur aggravated the back, 
knee, or foot disorders.  Although the examination request 
sought an opinion as to whether there was any relationship 
between the service-connected left femur disability and the 
claimed back, knee, and foot disorders, the request does not 
specifically indicate that an opinion as to aggravation of 
the disorders by the left femur disability was required.  
Secondary service connection by aggravation pursuant to Allen 
must be considered by the VA examiner as well as adjudicatory 
personnel.  

The Board notes that the claims folder contains the veteran's 
VA outpatient records dated through December 1997.  On 
remand, any additional records should be obtained.    

In light of the above discussion, the case is REMANDED to the 
RO for the following action: 

1.  The VAMROC should obtain the 
veteran's VA medical records dated from 
December 1997 to the present, if any.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of any orthopedic 
disorder present.  The claims folder must 
be made available to the orthopedist for 
review prior to the examination.  The 
examiner is requested to indicate in the 
report whether the claims folder has been 
reviewed.  All indicated tests and 
studied should be performed as deemed 
necessary by the orthopedist.  With 
respect to the claimed disorders of the 
low back, left knee, and left foot, the 
orthopedist should provide the 
appropriate diagnosis, if any.  Based on 
the current examination and information 
obtained from the claims folder, the 
examiner is specifically asked to provide 
an opinion as to 1) whether any of the 
diagnosed disorders is proximately due to 
or the result of the service-connected 
residuals of a fractured left femur, and 
2) if there is no causal relationship, 
whether the service-connected residuals 
of a fractured left femur aggravate any 
of the claimed disorders.  If the 
orthopedist is unable to provide the 
requested opinions, the report should so 
state.  Any opinion that is provided 
should be supported by a complete 
rationale.  

3.  After completing any necessary 
development in addition to that specified 
above, the VAMROC should readjudicate the 
veteran's claim of entitlement to service 
connection for left foot pain, left knee 
arthralgia, and low back pain with 
hypertrophic spurring of L5, each claimed 
as secondary to the service-connected 
residuals of a fractured left femur.  
Readjudication must include consideration 
of Allen v. Brown, 7 Vet. App. 439 
(1995).  If the disposition remains 
unfavorable to the veteran, the VAMROC 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran is free to submit additional evidence as desired.   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



